Citation Nr: 0528287	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  02-22 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury, diagnosed as Osgood-Schlatter disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1975 to April 
1978.  He also served from April 1978 to September 1981, the 
character of which was determined by the RO to be a bar to VA 
benefits.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

In March 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge via videoconference.  A transcript 
of the hearing is associated with the claims file.

This claim was previously before the Board and remanded in 
August 2003 for further evidentiary and procedural 
development.  It was completed, and the veteran's claim is 
properly before the Board at this time.

The Board notes that in March 2003, we also remanded the 
veteran's claim for service connection for residuals of a 
lumbar spine injury.  Subsequently, the veteran was afforded 
an additional VA examination.  In an April 2005 rating 
decision, the veteran was granted service connection for 
degenerative disc disease of the lumbar spine.  This 
represents a full grant of the benefits sought on the appeal 
of the lumbar spine issue.  There is no record of 
disagreement with any down stream issues.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the lumbar 
spine issue is not before the Board at this time.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  The veteran was evaluated and treated for right knee 
symptoms during service; however, his current diagnosis is 
that of a congenital disorder, and a recent VA examination 
ruled out a relationship between his current disability and 
his military service.


CONCLUSION OF LAW

Service connection for residuals of a right knee injury, 
diagnosed as Osgood-Schlatter disease, is not warranted.  38 
U.S.C.A. §§ 101(16), 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2005).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).  

The appellant filed his claim before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to this claim.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claim now before 
the Board.  Discussions in the rating decision on appeal, the 
statement of the case (SOC), and supplemental statement of 
the case (SSOC), including the most recent dated in April 
2005, adequately informed him of the information and evidence 
needed to substantiate all aspects of his claim.

A VCAA notice letter dated in September 2004 informed the 
veteran of the VCAA's implementing regulations, including 
that VA would assist him in obtaining government or private 
medical or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that this document shows that the 
appellant was notified of the evidence needed to substantiate 
his claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  That was not done 
in this case and the Board remanded the case for VCAA 
compliance.  The AMC subsequently issued the required notice 
in September 2004.  The Board finds that the file reflects a 
continuous flow of information to the veteran.  The rating 
decision, SOC, and SSOC, as well as the VCAA letter, notified 
the veteran and his representative of the status of the 
evidence as it was developed and of the need for 
substantiating evidence from him.  Any deficits in the 
original notice were cured long before the case came to the 
Board and are no more than non-prejudicial error.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The September 2004 VCAA notice 
letter requested that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all indicated post-service medical 
records.

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In this case, the veteran was afforded a VA examination, 
which resulted in sufficient information to accurately decide 
the service-connected claim at issue.  That is, as there is 
ample competent evidence upon which to resolve the claim for 
service connection for residuals of a right knee injury, 
there is no duty to provide an additional examination or 
medical opinion with respect to any of these issues.  Id. 

During the pendency of his claim the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.


Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1131 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements, which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. § 
3.159(a) (2005).

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2005).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

Background

The veteran's October 1975 entrance examination shows he had 
no diagnosis of his right knee at that time.  He reported no 
history of any right knee symptoms or disorders.  In July 
1976, the veteran was diagnosed with probable Osgood-
Schlatter disease of his right knee.  X-rays showed a small 
area of calcification at the insertion of the patella tendon.  
It was swollen and tender.

The veteran was again examined for a knot on his right knee 
in July 1976, May 1977, and June 1977.

Private treatment records from the University Medical Center 
were associated with the veteran claims file.  However, they 
show no treatment for or diagnosis of a right knee disorder.

In March 2003, the veteran testified before the undersigned.  
He stated that he injured his knee during a physical fitness 
training exercise.  Someone in another company tripped him.  
He did not report it.  Later on, he did report it because he 
had additional knee symptoms.  He was told it was widow knees 
or dish pan knees, and he developed a knot, which was still 
present.  The veteran's field problems kept him from getting 
any kind of medical operation.  He was given some pain 
medication in service, but the swelling never decreased.  
Currently, the knee got tight and caused the upper part of 
his legs to have pain.  When the weather changed, it started 
to hurt.  Sometimes it locked up.  The veteran was currently 
not under a physician's care for his knee.  He could not run 
like he used to.  He wore a knee brace when needed.  There 
were days when he could not walk on his knee because it hurt 
so much.

In October 2004, the veteran had a VA examination.  He 
indicated that his right knee started giving him problems 
while he was performing physical training during basic 
training.  He was tripped by someone and fell forward.  He 
noted a knot in the area below the knee.  That was around 
1975.  Two years later, the knee gave way while running again 
during physical training.  He had no swelling and reported to 
sick call.  A review of the medical records shows the veteran 
was seen in July 1976 and diagnosed with Osgood-Schlatter 
disease below the knee.  He had a history of locking.  He 
described pain while running but not while the knee was bent.  
Presently, the veteran reported a pain level of two out of 
ten.  He had flare-ups with walking, standing, or activity.  
It also hurt when he bumped it.  He had difficulty kneeling 
or squatting.

On examination, the right knee had flexion to 140 and 150 
degrees with extension to 0 degrees.  He had tenderness on 
the medial side on McMurray testing, but no clicking or 
swelling was associated.  The ligaments were intact.  The 
knee did not feel hot.  He had a skin discoloration over the 
tibial tubercle which was enlarged more than on the left side 
and was tender to palpation.  He had no signs of cellulitis 
or inflammation indicating any infection.  The veteran had a 
slight limp on the right leg as he walked on tip-toe and on 
his heels.  He was also a little weak.  Repetitive use of the 
right knee resulted in mild pain elevation with no associated 
quad weakness, fatigability, or lack of endurance following 
repetitive use.  There was no incoordination of the leg on 
motion.  Range of motion remained the same.

X-ray studies of the right knee revealed a patella alta 
position with slight spur formation noted in the tibial 
spine.  There was also an ossicle in the tibial tubercle 
area, calcified with no evidence of any joint soft tissue 
calcification or loose bodies noted.  There was mild 
narrowing of the medial joint space.  The diagnosis was 
Osgood-Schlatter of the right knee.

The examiner indicated the veteran's claims file was 
reviewed.  He had an arthrogram which was negative for any 
meniscus tear during the time when maximum painful condition 
was noted.  The ossicle was not large enough to get it 
removed.  The symptoms were mainly for the bursitis 
associated with the Osgood-Schlatter disease.  The 
calcification shown on the X-ray of the popliteal vessel of 
both knees was a reflection of the generalized peripheral 
vascular calcification or true sclerosis that he had.  His 
current right or left knee disability was not related to the 
calcification shown on the X-ray.


Analysis

With regard to the elements necessary to establish service 
connection, the Board notes that there is evidence of 
treatment for the veteran's right knee in service.  There is 
also evidence of a current diagnosis of a right knee 
disorder, specifically Osgood-Schlatter disease.  Therefore, 
at issue, is whether there is a relationship between the 
veteran's in-service right knee treatment and his current 
diagnosis.

Here, the Board notes that the only medical opinion of 
record, that of the October 2004 VA examiner, indicates that 
the veteran's current diagnosis is not related to his right 
knee treatment in service.  Specifically, the VA examiner 
reviewed the veteran's service medical records and indicated 
that his current diagnosis was not related to X-ray findings 
of calcification in service.

Furthermore, the only opinion of record that links the in-
service treatment with the current diagnosis is that of the 
veteran.  However, the veteran has not been shown to have the 
requisite medical knowledge to offer such an opinion.  
Although a lay person may describe symptomatology that they 
experience, as a lay person, they may not provide competent 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  A layperson is generally not considered capable of 
opining on matters requiring medical knowledge, such as 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).

While the Board notes that the veteran was initially 
diagnosed with Osgood-Schlatter disease in service, and 
currently has a diagnosis of that same disease, Osgood 
Schlatter is a congenital disease.  Congenital or 
developmental defects, including Osgood-Schlatter disease, 
are not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2005).

In sum, while the veteran was evaluated and treated for right 
knee symptoms during service, the diagnosis was of a 
congenital disorder and a recent VA examination ruled out a 
relationship between the current disability and the in-
service treatment. Under these circumstances, service 
connection for a right knee disorder is not warranted.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for residuals of a right knee injury, 
diagnosed as Osgood-Schlatter disease, is denied




	                        
____________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


